Citation Nr: 0123619	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from April 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
among other things, denied the veteran's claim of entitlement 
to service connection for right knee degenerative joint 
disease (right knee disability).  The veteran perfected a 
timely appeal of the determination to the Board.

When this matter was initially before the Board in October 
2000, the Board denied service connection for right knee 
disability on the basis that his claim for that benefit was 
not well grounded.  The veteran appealed the denial of this 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  On November 9, 2000, however, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), which among other things, eliminated the 
concept of a well-grounded claim.  In a February 2001 motion, 
the Secretary, citing the recent enactment of the Veterans 
Claims Assistance Act of 2000, requested that the matter be 
remanded for compliance with the new law.  In an order dated 
later that same month, the Court granted the Secretary's 
unopposed motion for remand, vacated the Board's decision, 
and remanded the case for additional proceedings consistent 
with the Secretary's motion.


REMAND

As noted by the Secretary in his unopposed motion, the VCAA 
is applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 11-2000 (2000).  

Because of the change in the law brought about by the VCAA 
and the newly promulgated regulations, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  Id.  In addition, because the RO&IC has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and the newly promulgated regulations, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The veteran asserts that service connection is warranted for 
right knee disability because he has had right knee problems 
since service.  In the October 2000 decision, the Board 
acknowledged that, at discharge, the veteran was noted to 
have a "bad" knee and that he was currently diagnosed as 
suffering from right knee disability; however, the Board 
denied the claim under the law then in effect because the 
record contained no competent medical evidence showing that 
the disorder was related to his military service.  Moreover, 
under the former law, VA was precluded from ordering any 
further development of the claim. 

In addition, the Board observes that, in December 1999 
written argument, Disabled American Veterans noted that 
service connection was in effect since September 1948 for 
osteoarthritis of the veteran's cervical and lumbar spine and 
maintained that the veteran's right knee condition was 
secondary to that service-connected disability.  Thus, on 
remand, the RO must also consider whether service connection 
for right knee disability on a secondary basis is warranted.  
See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); 
see also 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

During the course of this appeal, however, the veteran was 
not afforded a pertinent examination.  In light of the 
recently enacted law and implementing regulations, the 
veteran's statements and the medical evidence of record, the 
Board concludes that this claim must be remanded to afford 
him such an examination.  In the examination report, the 
examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has a right knee disability that is 
either directly related to his military service or is 
secondary to his service-connected osteoarthritis of the 
lumbar and cervical spine.  

Prior to scheduling an examination, however, all outstanding 
treatment records must be associated with the claims folder.  
In this regard, the Board observes that the veteran has been 
receiving private care for this disability.  The VCAA 
specifically provides that the duty to assist requires that 
these records be obtained by VA and considered in the 
adjudication of the veteran's claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO&IC should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any right knee problems 
from any facility or source identified by 
the veteran.  This must specifically 
include any outstanding records of the 
veteran's treatment at Cesare, Metzger & 
Coyle, PC, in Scranton, Pennsylvania.  
The aid of the veteran and his 
representative in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any right knee disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any right knee disability found 
to be present is etiologically related to 
the veteran's period of military service.  
In addition, the examiner must also opine 
as to whether it is at least as likely as 
not that any right knee disability is an 
extension of, or was caused or 
chronically worsened by, his service-
connected osteoarthritis of the lumbar 
and cervical spine.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO&IC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  If, after re-adjudication, 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


